Citation Nr: 1234157	
Decision Date: 10/01/12    Archive Date: 10/11/12

DOCKET NO.  09-40 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a left ankle disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his ex-wife


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied service connection for a left ankle condition.  In September 2008, the Veteran submitted a notice of disagreement and subsequently perfected his appeal in October 2009.

In May 2012, the Veteran presented sworn testimony during a video conference hearing in Indianapolis, Indiana, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of his claim of entitlement to service connection for a left ankle disability.

The Veteran asserts that he was treated for a left ankle injury at the Great Lakes Naval Hospital in Great Lakes, Illinois, in approximately July 1971.  He claims that his treatment included x-rays, crutches, and physical therapy.  However, his service treatment records are negative for any treatment records relating to his claimed left ankle injury.  Although the service treatment records are negative for any relevant records, the Board notes that there may be additional records that may confirm the Veteran's reports, including physical profiles or hospital records that may be maintained separately from the Veteran's service treatment records.  On remand, the AMC should attempt to obtain the Veteran's personnel records and any records from the Great Lakes Naval Hospital.

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when there is: (1) evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

As noted above, the Veteran's service treatment records are negative for any complaints relating to the left ankle or a basketball game injury.  However, the Veteran has submitted lay statements from his ex-wife, a fellow service member, and the widow of a fellow service member recalling that he injured his ankle during a basketball game and was on crutches for a period of time thereafter.  These statements support his report of a left ankle injury in service.  Although VA treatment records are not available for the Board's review, the Veteran is competent to report symptoms such as current left ankle pain.

In light of the evidence showing current complaints of left ankle pain, the lay evidence of an in-service ankle injury, and the Veteran's contention that his current left ankle problems are the result of his military service, the Board finds that an examination and medical nexus opinion are necessary in order to properly resolve the claim of entitlement to service connection for a left ankle disability.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); see also McLendon, supra.

As the United States Court of Appeals for Veterans Claims (Court) explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its medical findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See Colvin at 175.  For the reasons described above, the Veteran's claim of entitlement to service connection for a left ankle disability must be remanded for a VA examination and opinion.

Additionally, as referenced above, the Veteran's VA treatment records have been reviewed electronically by the RO.  However, they have not been associated with the claims file for the Board's review.  On remand, all relevant VA treatment records must be associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Copies of VA treatment records from the Louisville VA Medical Center, and any other VA facility identified by the Veteran, should be obtained and added to the claims folder.

2.  Contact the National Personnel Records Center and any other appropriate agency to obtain the Veteran's personnel records and any hospital records from the Great Lakes Naval Hospital dated in July 1971.  Any additional action necessary to obtain these records, including follow-up action requested by the contacted entity, should be accomplished.  If, after making reasonable efforts, the AMC/RO cannot locate these records, it must specifically document what attempts were made to locate the records, and indicate in writing that further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the Veteran and his representative of the records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran and his representative  must then be given an opportunity to respond.

3.  Thereafter, the Veteran must be scheduled for a VA examination with an appropriate examiner to determine the nature and etiology of his claimed left ankle disability.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examinations, including the lay evidence of a left ankle injury in service and any additional records obtained by the AMC.  This must be noted in the examination report.  

The examiner must then state whether the Veteran has a current left ankle disability and, if so, whether it is at least as likely as not that such a disability was caused or aggravated (permanently increased in severity beyond the natural progress of the disorder) by his active duty service.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claim of entitlement to service connection for a left ankle disability should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).


